 
 
I 
111th CONGRESS 2d Session 
H. R. 4711 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2010 
Mr. Connolly of Virginia (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To provide that the delivery vehicle fleet of the United States Postal Service be replaced by electric motor vehicles. 
 
 
1.Short titleThis Act may be cited as the Postal Service Electric Motor Vehicle Act. 
2.FindingsCongress finds that— 
(1)Postal Service delivery vehicles which operate using gasoline have an average fuel economy of 8 to 12 miles per gallon; 
(2)the Inspector General of the United States Postal Service recently estimated that, for each delivery vehicle converted from gasoline to electric, the Postal Service would save approximately $1,500 in fuel costs each year; 
(3)97 percent of Postal Service delivery routes are less than 40 miles long; and 
(4)it is in the national interest to reduce American dependence on foreign oil and to support domestic automobile manufacturing. 
3.Requirements 
(a)In generalThe Postmaster General shall— 
(1)during each year in the 5-year period beginning on the date of enactment of this Act, replace at least 10 percent of the gasoline-powered motor vehicles in the Postal fleet with electric motor vehicles; 
(2)take such measures as may be necessary to ensure that, by the end of the 5-year period described in paragraph (1), at least 75 percent of the Postal fleet is comprised of electric motor vehicles; and 
(3)carry out the preceding provisions of this subsection, in coordination with local electric distribution companies, in a manner consistent with the goals of— 
(A)maintaining electric grid reliability; and 
(B)minimizing charging costs of electric motor vehicles in the Postal fleet. 
(b)Buy AmericanNotwithstanding any other provision of law, electric motor vehicles acquired to carry out this Act shall be electric motor vehicles manufactured in the United States. The Postmaster General shall ensure that manufacturers of electric motor vehicles so acquired solicit competitive bids for electric drive components and storage devices from domestic manufacturers that participate in the Department of Energy’s Electric Drive Vehicle Battery and Component Manufacturing Initiative (or successor program, as determined by the Postmaster General in consultation with the Secretary of Energy). 
(c)OversightNot later than 30 days after the end of each fiscal year, the Postal Service shall submit to the Postal Regulatory Commission a report that includes a detailed accounting of the expenditures made, savings realized, and revenues received by the Postal Service pursuant to this section. Within 90 days after receiving a report under the preceding sentence, the Postal Regulatory Commission shall submit to Congress a copy of such report, together with any findings and recommendations which the Commission considers appropriate. In addition to any information otherwise required, each report under this subsection shall include— 
(1)an assessment of how replacing gasoline-powered motor vehicles with electric motor vehicles meets goals or objectives established by the Postal Service for the replacement of the Postal fleet; and 
(2)the economic and environmental impact which the actions taken by the Postal Service under subsection (a) have had, including with respect to— 
(A)projected per vehicle operating costs per mile; 
(B)projected revenues from vehicle-to-grid and other grid-related services; and 
(C)emissions reduction and other environmental benefits. 
4.DefinitionsFor purposes of this Act— 
(1)the term motor vehicle means any self-propelled vehicle designed for transporting persons or property on a street or highway; 
(2)the term electric motor vehicle means a motor vehicle powered solely by an electric motor that draws current from rechargeable storage batteries, fuel cells, photovoltaic arrays, or other sources of electric current; 
(3)the term Postal fleet means that portion of the Federal fleet (within the meaning of section 303(b) of the Energy Policy Act of 1992 (42 U.S.C. 13212(b)) which is owned, operated, leased, or otherwise controlled by or assigned to the Postal Service and used primarily in the delivery of mail; 
(4)the term Postal Service means the United States Postal Service; and 
(5)the term United States, as used in a geographical sense, includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other Commonwealth, territory, or possession of the United States. 
 
